Citation Nr: 1645274	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1956 to January 1961.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the RO that granted service connection for spinal stenosis of the lumbar spine with degenerative joint disease evaluated as 10 percent disabling effective March 20, 2006.  The Veteran timely appealed for a higher initial rating.

In June 2012, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In January 2013, the Board remanded the matter for additional development. In February 2013, VA's Appeals Management Center (AMC) increased the evaluation for the Veteran's lumbar spine disability to 20 percent, effective February 7, 2013.  Because higher evaluations were available for the lumbar spine disability, and the Veteran was presumed to seek the maximum available benefit for a disability, the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board again remanded the matter in May 2013.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected lumbar spine disability renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

In a November 2013 decision, the Board, in pertinent part, granted an initial 20 percent rating for the lumbar spine disability prior to February 7, 2013; denied a disability rating in excess of 20 percent for the lumbar spine disability from February 7, 2013; and remanded the matter of entitlement to a TDIU, for proper notice and development.

A supplemental statement of the case was issued in July 2016.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is in effect for spinal stenosis of the lumbar spine with degenerative joint disease, rated as 20 percent disabling; for bilateral hearing loss, rated as 20 percent disabling; for left lumbar radiculopathy with weakness of the left dorsiflexors and mild left foot drop, rated as 10 percent disabling; for tinnitus, rated as 10 percent disabling; and for facial scars, rated as 0 percent (noncompensable) disabling.  The combined evaluation currently is 50 percent disabling. 

2.  The Veteran has not worked full-time since 1999; he reportedly has work experience as a purchasing manager. 

3.  The Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.   



CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a May 2016 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or AMC has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concept of higher evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran's level of education and any additional training are not indicated.  He reportedly last worked full time as a purchasing manager and retired at age 62.  The Veteran had been invited specifically in June 2016 to submit a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability which requests information regarding eduction, other training and employment.  The Veteran has not submitted a completed application form.

Service connection is currently in effect for spinal stenosis of the lumbar spine with degenerative joint disease, rated as 20 percent disabling; for bilateral hearing loss, rated as 20 percent disabling; for left lumbar radiculopathy with weakness of the left dorsiflexors and mild left foot drop, rated as 10 percent disabling; for tinnitus, rated as 10 percent disabling; and for facial scars, rated as 0 percent (noncompensable) disabling.  The combined evaluation currently is 50 percent disabling.  Clearly, the schedular requirements noted above for a TDIU are not met.  

Where the percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  

In this case, a VA examiner in August 2006 assessed the functional impact of the Veteran's service-connected facial scars, and found no functional impairment.  Another VA examiner in August 2006 found that the Veteran's lumbar spine disability did not limit his ability to walk.

In June 2008, the Veteran testified that he always had an office job because his back "would never hold up" if he worked outside in labor or construction.  Over the years since the mid-1970's, the Veteran reportedly wore a brace to support his back while commuting and going back and forth to work.  

In November 2011, another VA examiner explained that, without hearing aids, it was very difficult for the Veteran to work; and that he had trouble clarifying words, and had to look at people to understand what they were saying.  The examiner also opined that the Veteran's tinnitus did not impact his ability to work.  Records show that the Veteran has been fitted with hearing aids.

In June 2012, the Veteran testified that he did retire early from work because of significant difficulty sitting for eight-to-nine hours at a desk due to back pain.  He reported that he had not been able to work since age 62.  He testified that he could not walk three blocks without any pain, that he could not stand long enough to water the garden, and that it took him one week to cut the grass.  The Veteran also testified that his mobility had declined tremendously because of his lumbar spine disability, and that it was to a point where he recently used a scooter to get around.   

In February 2013, another VA examiner noted that the Veteran wore a brace every day, and also that he used a rolling walker to ambulate.  The examiner found no interference with employment because the Veteran was retired.  The examiner opined that the Veteran's lumbar spine disability did interfere with the Veteran's ability to stand, walk, and sit; no bed rest had been prescribed.  

Here, the Board finds that none of the VA examiners has described total occupational impairment due to the Veteran's service-connected disabilities.  Moreover, the Veteran had been invited specifically in June 2016 to submit a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability; however, he has not done so.

Rather, the Veteran asserts that he is unemployable due to his service-connected lumbar spine disability.  To this extent, his statement is of some probative value.  Significantly, the Board finds that the Veteran's physical limitations due to low back pain have been corroborated by a VA examiner in February 2013.  While the Veteran has trouble sitting for eight-to-nine hours daily, there are no other work restrictions.  There is no indication that the Veteran could not get up and move around from time-to-time or throughout the day, in an employment setting.  Nor has evidence of marginal employment been presented.  Here, the overall evidence does not reflect that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities.  Ultimately, the Board places far more probative weight on the findings of VA examiners, who considered the Veteran's complaints and his work history, as well as the results of recent evaluations of his service-connected disabilities.

While the Board recognizes that the Veteran's prognosis for improvement remains guarded, the evidence does not support a finding of unemployability due to service-connected disabilities.  In this case, the weight of the evidence, lay and medical, does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment because of his service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to a TDIU is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


